
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.1.7


AMENDMENT ONE

TO EMPLOYMENT AGREEMENT

Dated November 1, 2002


        The Doe Run Resources Corporation (the "Company") and David Chaput (the
"Employee" or "you") agree, effective November 1, 2002, to amend the Employment
Agreement, dated April 7, 1994, between the Company and Employee, by:

1.replacing paragraph (b) in Section 2 with the following:

(b)INTENTIONALLY DELETED

2.replacing paragraph (d) in Section 2 with the following paragraph:

(d)an annual stay bonus of $85,000 (a "Stay Bonus") payable on each of
November 1, 2003, November 1, 2004, and November 1, 2005 (each a "Bonus Date")
provided, however, that you must continue your employment with the Company
through a Bonus Date to be entitled to a Stay Bonus payment on such Bonus Date,
provided that if you are dismissed from your employment without cause at any
point prior to payment in full of such Stay Bonus, you will be entitled to a pro
rata portion of the unpaid Stay Bonus with respect to the fiscal year of your
dismissal. Notwithstanding any provision herein, your Stay Bonuses shall be in
lieu of any bonus to which you would otherwise be entitled with respect to the
fiscal years for which the Stay Bonus is paid, provided that the Company's Board
of Directors may, from time to time and in its sole discretion, award additional
bonuses. Notwithstanding any provision in this Agreement, the Company shall not
be required to pay you (i) any bonus, where the payment of such bonus would
violate any other agreement between the Company and any lender of the Company,
or (ii) in the event that any agreement between the Company and any lender of
the Company limits the aggregate amount that the Company may pay as bonuses, net
worth appreciation payments, profit sharing payments or other payments of
similar nature ("Restricted Payments") during any period, any bonus in excess of
your pro rata portion of the aggregate amount of applicable Restricted Payments
which the Company is permitted to pay. In the event that the Company is unable
to pay you a bonus due to the preceding sentence, the Company's obligation to
pay you such bonus shall be deferred until such time that the Company is
permitted to pay such bonus pursuant to the preceding sentence.



        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first written above.

  THE DOE RUN RESOURCES CORPORATION
d/b/a The Doe Run Company
 
/s/  IRA LEON RENNERT      

--------------------------------------------------------------------------------

Ira Leon Rennert
Chairman of the Board
 
/s/  DAVID CHAPUT      

--------------------------------------------------------------------------------

David Chaput
Employee





QuickLinks


AMENDMENT ONE TO EMPLOYMENT AGREEMENT Dated November 1, 2002
